Exhibit 10.4
WEATHERFORD INTERNATIONAL PLC
PERFORMANCE RESTRICTED SHARE UNIT AWARD AGREEMENT
PURSUANT TO THE
AMENDED AND RESTATED 2019 EQUITY INCENTIVE PLAN
(PERFORMANCE VESTING)
* * * * *


Participant: ___________________________


Grant Date: ___________________________


Target Number of Performance Restricted Share Units Granted: _____________


* * * * *


    THIS PERFORMANCE RESTRICTED SHARE UNIT AWARD AGREEMENT (this “Agreement”),
dated as of the Grant Date specified above, is entered into by and between
WEATHERFORD INTERNATIONAL PLC, a public limited company organized under the laws
of Ireland (the “Company”), and the Participant specified above, pursuant to the
Weatherford International plc Amended and Restated 2019 Equity Incentive Plan,
as in effect and as amended from time to time (the “Plan”), which is
administered by the Committee (as defined in the Plan); and


WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Performance Restricted Share Units
(“PSUs”) provided herein to the Participant.


NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto hereby
mutually covenant and agree as follows:
1.Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the Award provided
hereunder), all of which terms and provisions are made a part of and
incorporated into this Agreement as if they were each expressly set forth
herein. Except as provided otherwise herein, any capitalized term not defined in
this Agreement shall have the same meaning as is ascribed thereto in the Plan
and the “Performance Period” shall mean the [three] fiscal-year period
commencing on the first day of the fiscal year of the Company in which the Grant
Date occurs. The Participant hereby acknowledges receipt of a true copy of the
Plan and that the Participant has read the Plan carefully and fully understands
its



--------------------------------------------------------------------------------



content. In the event of any conflict between the terms of this Agreement and
the terms of the Plan, the terms of the Plan shall control.
2.Grant of Performance Restricted Share Unit Award. The Company hereby grants
the target number of PSUs specified above to the Participant, as of the Grant
Date stated above (the “Target Award”). Except as otherwise provided by the
Plan, the Participant agrees and understands that nothing contained in this
Agreement provides, or is intended to provide, the Participant with any
protection against potential future dilution of the Participant’s interest in
the Company for any reason, and no adjustments shall be made for dividends in
cash or other property, distributions or other rights in respect of the Shares
underlying the PSUs, except as otherwise specifically provided for in the Plan
or this Agreement.
3.Vesting.
(a)Subject to the provisions of this Section 3, the PSUs subject to this
Agreement shall be eligible to vest on the last day of the Performance Period,
subject to the Participant’s continued Service with the Company on such date.
(i)    The actual number of PSUs that are earned, if any, pursuant to the terms
and conditions of this Agreement is subject to increase or decrease based on the
Company’s actual performance against the Performance Goals set forth on Exhibit
A and may range from [0% to [●]%] of the Target Award, rounded to the nearest
whole Share.
(ii)    Following the end of the Performance Period and no later than 60 days
thereafter, the Committee will determine the number of PSUs that have been
earned (the “Earned PSUs”) in accordance with Exhibit A (such date, the
“Determination Date”).
(b)Termination without Cause; for Good Reason; or Due to Death or Disability.
Subject to Section 4(d), in the event the Participant’s Service is terminated by
the Company without Cause or by the Participant for Good Reason (each, as
defined in the Company’s Change in Control Severance Plan[, notwithstanding the
definitions contained the Participant’s Offer Letter from the Company]), a
pro-rated portion of the Award shall remain eligible to vest at the end of the
Performance Period based on actual performance, with such pro-rated portion, if
any, determined by multiplying the number of Earned PSUs by a fraction, the
numerator of which is the number of days elapsed from the Grant Date through the
Participant’s date of termination, and the denominator of which is the number of
days in the Performance Period. Subject to Section 4(d), in the event the
Participant’s Service is terminated due to the Participant’s death or
Disability, the Shares subject to the PSUs that have not yet vested shall vest
at the end of the Performance Period based on actual performance.
(c)Change in Control. Subject to Section 4(d), if a Change in Control occurs,
and the successor or purchaser in the Change in Control has assumed the
Company’s obligations with respect to the PSUs or provided a substitute award
and the Participant has
    2    



--------------------------------------------------------------------------------



a Qualifying Termination (as defined in the Company’s Change in Control
Severance Plan), the PSUs shall become earned and vested based on actual
achievement of the Performance Goals through the date of such termination of
Service; provided that if such Qualifying Termination occurs prior to a Change
in Control, then the PSUs shall become earned and vested based on actual
achievement of the Performance Goals through such Change in Control.
(d)Committee Discretion to Accelerate Vesting. In addition to the foregoing, the
Committee may, in its sole discretion, accelerate vesting of the PSUs at any
time and for any reason.
(e)Forfeiture. Subject to the terms of this Section 3, all unvested PSUs (taking
into account any vesting that may occur upon the Participant’s Termination in
accordance with Section 3 hereof) shall be immediately forfeited upon the
Participant’s Termination for any reason.
4.Delivery of Shares.
(a)General. Subject to the provisions of Sections 4(b) and (c) hereof, on the
Determination Date (and no later than the 15th day of the third month following
the end of the Performance Period), the Participant shall receive the number of
Shares that correspond to the number of Earned PSUs, less any shares withheld by
the Company pursuant to Section 8 hereof.
(b)Blackout Periods. If the Participant is subject to any Company “blackout”
policy or other trading restriction imposed by the Company on the date such
distribution would otherwise be made pursuant to Section 4(a) hereof, such
distribution shall be instead made on the earlier of (i) the date that the
Participant is not subject to any such policy or restriction and (ii) the later
of (A) the end of the calendar year in which such distribution would otherwise
have been made and (B) a date that is immediately prior to the expiration of two
and one-half months following the date such distribution would otherwise have
been made hereunder.
(c)Section 409A. If the PSUs are considered an item of deferred compensation
subject to Section 409A of the Code and the Shares are distributable at a time
or times by reference to the Participant’s separation from service (within the
meaning of Section 409A(a)(2)(A)(i) of the Code) and the Participant on the date
of the Participant’s separation from service is both subject to U.S. federal
income taxation and a “specified employee” (within the meaning of
Section 409A(a)(2)(B)(i) of the Code), any Shares that would otherwise be
issuable during the 6-month period commencing on the Participant’s separation
from service will be issued on the first day which immediately follows the last
day of the 6-month period that commences on the Participant’s separation from
service (or, if the Participant dies during such period, within 30 days after
the Participant’s death). Such Shares shall be validly issued, fully paid and
non-assessable.
(d)Release. The receipt of Shares subject to the Earned PSUs that are eligible
to vest pursuant to Section 3(b) or (c) shall be subject to the execution and
nonrevocation of a general release of claims in favor of the Company, in a form
reasonably satisfactory to the Company.
    3    



--------------------------------------------------------------------------------



5.Dividends; Rights as Shareholder. Cash dividends on the number of Shares
issuable hereunder shall be credited to a dividend book entry account on behalf
of the Participant with respect to each PSU granted to the Participant; provided
that such cash dividends shall not be deemed to be reinvested in Shares and
shall be held uninvested and without interest and paid in cash at the same time
that the Shares underlying the PSUs are delivered to the Participant in
accordance with the provisions hereof. Stock dividends on Shares shall be
credited to a dividend book entry account on behalf of the Participant with
respect to each PSU granted to the Participant; provided that such stock
dividends shall be paid in Shares at the same time that the Shares underlying
the PSUs are delivered to the Participant in accordance with the provisions
hereof. Except as otherwise provided herein, the Participant shall have no
rights as a shareholder with respect to any Shares covered by any PSU unless and
until the Participant has become the holder of record of such Shares.
6.Non-Transferability. The PSUs, and any rights and interests with respect
thereto, issued under this Agreement and the Plan shall not be sold, exchanged,
transferred, assigned, pledged, encumbered or otherwise disposed of or
hypothecated in any way by the Participant (or any beneficiary of the
Participant who holds the PSUs as a result of a Transfer by will or by the laws
of descent and distribution), other than in accordance with the provisions of
Section 10(c) of the Plan.
7.Governing Law; Jurisdiction and Venue.
(a)All questions arising with respect to the provisions of this Agreement shall
be determined by application of the laws of Texas, without giving any effect to
any conflict of law provisions thereof, except to the extent Texas state law is
preempted by federal law. The obligation of the Company to sell and deliver
Shares hereunder is subject to applicable laws and to the approval of any
governmental authority required in connection with the authorization, issuance,
sale, or delivery of such Shares. The Participant and the Company (each, a
“Party”) irrevocably and unconditionally agree that any past, present, or future
dispute, controversy, or claim arising under or relating to this Agreement; any
employment or other agreement between the Participant and the Company or any of
its Subsidiaries (collectively with the Company, the “Company Parties”); any
federal, state, local, or foreign statute, regulation, law, ordinance, or the
common law (including but not limited to any law prohibiting discrimination); or
in connection with the Participant’s employment or the termination thereof;
involving the Participant, on the one hand, and any of the Company Parties, on
the other hand, including both claims brought by the Participant and claims
brought against the Participant, shall be submitted to binding arbitration
before the American Arbitration Association (“AAA”) for resolution; provided
that nothing herein shall require arbitration of a claim or charge that, by law,
cannot be the subject of a compulsory arbitration agreement. The Parties further
agree to arbitrate solely on an individual basis, that this Agreement does not
permit class arbitration or any claims brought as a plaintiff or class member
in any class or representative arbitration proceeding, that the arbitrator may
not consolidate more than one person’s claims and may not otherwise preside over
any form of a representative or class proceeding, and that claims pertaining to
different employees shall be heard in separate proceedings. Within 10 business
days of the initiation of an arbitration hereunder, the Parties shall each
separately designate an arbitrator, who shall be a former partner at an “AmLaw
200” law firm
    4    



--------------------------------------------------------------------------------



based in Houston, Texas, and within 20 business days of selection, the appointed
arbitrators shall appoint a neutral arbitrator from the AAA Panel of Commercial
Arbitrators. Such arbitration shall be conducted in Houston, Texas, and the
arbitrators shall apply Texas law, including federal statutory law as applied in
Texas courts. The arbitrators, and not any federal, state, or local court
or adjudicatory authority, shall have exclusive authority to resolve any dispute
relating to the interpretation, applicability, enforceability, and/or formation
of this Agreement, including but not limited to any dispute as to whether (i) a
particular claim is subject to arbitration hereunder, and/or (ii) any part of
this Section 7 is void or voidable. The arbitrators shall issue their written
decision (including a statement of finding of facts and the reasons for the
award) within 30 days from the date of the close of the arbitration hearing.
Except as otherwise provided herein, the Parties shall treat any arbitration as
strictly confidential, and shall not disclose the existence or nature of any
claim or defense; any documents, correspondence, pleadings, briefing, exhibits,
or information exchanged or presented in connection with any claim or defense,
unless required by applicable law (including public disclosures under applicable
securities laws); or any rulings, decisions, or results of any claim, defense,
or argument (collectively, “Arbitration Materials”) to any third party, with the
exception of the Parties’ legal counsel and/or tax advisors or such other
similar consultants (who the applicable Party shall ensure complies with these
confidentiality terms). Except as provided in Section 7(c) below, the
arbitrators shall not have authority to award attorneys’ fees or costs, punitive
damages, compensatory damages, damages for emotional distress, penalties, or any
other damages not measured by the prevailing party’s actual losses, except to
the extent such relief is explicitly available under a statute, ordinance, or
regulation pursuant to which a claim is brought. In agreeing to arbitrate their
claims hereunder, the Parties hereby recognize and agree that they are waiving
their right to a trial in court and/or by a jury.
(b)In the event of any court proceeding to challenge or enforce an arbitrators’
award, the Parties hereby consent to the exclusive jurisdiction of the state and
federal courts sitting in Harris County, Texas; agree to exclusive venue in that
jurisdiction; and waive any claim that such jurisdiction is an inconvenient or
inappropriate forum. There shall be no interlocutory appeals to any court, or
any motions to vacate any order of the arbitrators that is not a final award
dispositive of the arbitration in its entirety, except as required by law. The
Parties agree to take all steps necessary to protect the confidentiality of the
Arbitration Materials in connection with any court proceeding, agree to use
their best efforts to file all Confidential Information (and documents
containing Confidential Information) under seal, and agree to the entry of an
appropriate protective order encompassing the confidentiality terms of this
Agreement.
(c)The Participant and the Company Parties shall each bear their own
expenses, legal fees and other fees incurred in connection with this Agreement;
provided, that the prevailing party in any such action shall be fully reimbursed
by the other party for all costs, including reasonable attorneys’ fees, court
costs, expert or consultants’ fees and reasonable travel and lodging expenses,
incurred by the prevailing party in its successful prosecution or defense
thereof, including any appellate proceedings.
    5    



--------------------------------------------------------------------------------



8.Withholding of Tax.
(a)The Participant acknowledges that, regardless of any action taken by the
Company or, if different, Participant’s employer (the “Employer”), the ultimate
liability for all income tax, social insurance, payroll tax, fringe benefits
tax, payment on account or other tax-related items related to the Participant’s
participation in the Plan and legally applicable to Participant (“Tax-Related
Items”) is and remains the Participant’s responsibility and may exceed the
amount, if any, actually withheld by the Company or the Employer. The
Participant further acknowledges that the Company and the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the PSUs; and (ii) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
PSUs to reduce or eliminate the Participant’s liability for Tax-Related Items or
achieve any particular tax result. Further, if the Participant is subject to
Tax-Related Items in more than one jurisdiction, the Participant acknowledges
that the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
(b)To satisfy any withholding obligations of the Company and/or the Employer
with respect to Tax-Related Items, the Company will withhold Shares otherwise
issuable upon vesting of the PSUs. Alternatively, or in addition, in connection
with any applicable withholding event, the Participant authorizes the Company
and/or the Employer, or their respective agents, at their discretion, to satisfy
their obligations, if any, with regard to all Tax-Related Items by one or
a combination of the following: (i) withholding from the Participant’s wages or
other cash compensation paid to the Participant by the Company or the Employer,
(ii) withholding from proceeds of the sale of Shares acquired upon vesting of
the PSUs either through a voluntary sale or through a mandatory sale arranged by
the Company (on the Participant’s behalf pursuant to this authorization without
further consent) and/or (iii) requiring the Participant to tender a cash payment
to the Company or an Affiliate in the amount of the Tax-Related Items; provided,
however, that if the Participant is a Section 16 officer of the Company under
the Exchange Act, the withholding methods described in this Section 8(b)(i),
(ii), and (iii) will only be used if the Committee (as constituted to satisfy
Rule 16b-3 of the Exchange Act) determines, in advance of the applicable
withholding event, that one of such withholding methods will be used in lieu of
withholding Shares.
(c)The Company may withhold for Tax-Related Items by considering applicable
statutory withholding amounts or other applicable withholding rates, including
maximum applicable rates in the Participant’s jurisdiction(s), in which case the
Participant may receive a refund of any over-withheld amount in cash and will
have no entitlement to the equivalent amount in Shares. The Company may refuse
to issue or deliver the Shares or the proceeds of the sale of Shares, if the
Participant fails to comply with his or her obligations in connection with the
Tax-Related Items.
9.Legend. The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates, if
any, representing Shares issued pursuant to this Agreement. The Participant
shall, at the request of the Company,
    6    



--------------------------------------------------------------------------------



promptly present to the Company any and all certificates, if any, representing
Shares acquired pursuant to this Agreement in the possession of the Participant
in order to carry out the provisions of this Section 9.
10.Securities Representations. This Agreement is being entered into by the
Company in reliance upon the following express representations and warranties of
the Participant. The Participant hereby acknowledges, represents and warrants
that:
(a)The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act of 1933 (as amended, the
“Securities Act”) and in this connection the Company is relying in part on the
Participant’s representations set forth in this Section 10.
(b)If the Participant is deemed to be an affiliate within the meaning of Rule
144 of the Securities Act, the Shares issuable hereunder must be held
indefinitely unless an exemption from any applicable resale restrictions is
available or the Company files an additional registration statement (or a
“re-offer prospectus”) with regard to such Shares and the Company is under no
obligation to register such Shares (or to file a “re-offer prospectus”).
(c)If the Participant is deemed to be an affiliate within the meaning of Rule
144 of the Securities Act, the Participant understands that (i) the exemption
from registration under Rule 144 will not be available unless (A) a public
trading market then exists for the Shares of the Company, (B) adequate
information concerning the Company is then available to the public, and (C)
other terms and conditions of Rule 144 or any exemption therefrom are complied
with, and (ii) any sale of the Shares issuable hereunder may be made only in
limited amounts in accordance with the terms and conditions of Rule 144 or any
exemption therefrom.
11.Clawback. The Participant shall be subject to the Company’s clawback,
forfeiture or other similar policies in accordance with Section 19 of the Plan.
By accepting this Award, the Participant is deemed to have acknowledged and
consented to the Company’s application, implementation and enforcement of any
such policy adopted of the Company, whether adopted prior to or following the
Grant Date (and any provision of applicable law relating to reduction
cancellation, forfeiture or recoupment), and to have agreed that the Company may
take such actions as may be necessary to effectuate any such policy or
applicable law, without further consideration or action by the Participant.
12.Entire Agreement; Amendment. This Agreement, together with the Plan, contains
the entire agreement between the parties hereto with respect to the subject
matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. This Agreement may be amended by the Board or by the Committee
at any time (a) if the Board or the Committee determines, in its sole
discretion, that an amendment is necessary or advisable in light of any addition
to or change in any federal or state, tax or securities law or other law or
regulation, which change occurs after the Grant Date and by its terms applies to
the Award; or (b) other than in the circumstances described in clause (a) or
provided in the Plan, with the Participant’s consent.
    7    



--------------------------------------------------------------------------------



13.Notices. All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by certified mail, return receipt
requested, and shall be deemed to be delivered on the date on which it is
actually received by the person to whom it is properly addressed, in the case of
a Participant, at the Participant’s address shown in the books and records of
the Company or, in the case of the Company, at the Company’s principal offices,
attention General Counsel. Any person entitled to notice hereunder may waive
such notice in writing.
14.Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to participation in the Plan
by electronic means or to request the Participant’s consent to participate in
the Plan by electronic means. By receipt of this PSU grant, the Participant
hereby consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.
15.No Right to Employment. Any questions as to whether and when there has been a
termination of Service and the cause of such termination shall be determined in
the sole discretion of the Committee. Nothing in this Agreement confers upon you
the right to continue in the employ of or performing services for the Company or
any Subsidiary, or interfere in any way with the rights of the Company or any
Subsidiary to terminate your employment or service relationship at any time,
subject to any employment agreement or other service agreement in effect between
the Company and the Participant.
16.Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the PSUs awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan). This authorization and consent is freely given by
the Participant.
17.Compliance with Laws. Notwithstanding any provision of this Agreement to the
contrary, the issuance of the PSUs (and the Shares upon settlement of the PSUs)
pursuant to this Agreement will be subject to compliance with all applicable
requirements of federal, state, or foreign law with respect to such securities
and with the requirements of any stock exchange or market system upon which the
Shares may then be listed. No Shares will be issued hereunder if such issuance
would constitute a violation of any applicable federal, state, or foreign
securities laws or other law or regulations or the requirements of any stock
exchange or market system upon which the Shares may then be listed. In addition,
Shares will not be issued hereunder unless (a) a registration statement under
the Securities Act, is at the time of issuance in effect with respect to the
Shares issued or (b) in the opinion of legal counsel to the Company, the shares
issued may be issued in accordance with the terms of an applicable exemption
from the registration requirements of the Securities Act. The inability of the
Company to obtain from any regulatory body having jurisdiction the authority, if
any, deemed by the Company’s legal counsel to be necessary to the lawful
issuance and sale of any Shares subject to the Award will relieve the Company of
any liability in respect of the failure to issue such Shares as to which such
requisite authority has not been obtained. As a condition to any issuance
hereunder, the Company may require the Participant
    8    



--------------------------------------------------------------------------------



to satisfy any qualifications that may be necessary or appropriate to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect to such compliance as may be requested by the Company.
From time to time, the Board and appropriate officers of the Company are
authorized to take the actions necessary and appropriate to file required
documents with governmental authorities, stock exchanges, and other appropriate
Persons to make Shares available for issuance.
18.Section 409A. This Agreement and the Plan are intended to be exempt from or
comply with the applicable requirements of Section 409A of the Code and shall be
limited, construed and interpreted in accordance with such intent. To the extent
that this Award is subject to Section 409A of the Code, it shall be paid in a
manner that will comply with Section 409A of the Code, including proposed,
temporary or final regulations or any other guidance issued by the Secretary of
the Treasury and the Internal Revenue Service with respect thereto. The Company
shall have no liability to the Participant, or any other party, if an Award that
is intended to be exempt from, or compliant with, Section 409A of the Code is
not so exempt or compliant or for any action taken by the Committee or the
Company and, in the event that any amount or benefit under this Agreement or the
Plan becomes subject to penalties under Section 409A of the Code, responsibility
for payment of such penalties shall rest solely with the Participant and not
with the Company.
19.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or his or her acquisition or sale of
the underlying Shares. the Participant should consult with his or her own
personal tax, legal and financial advisors regarding the Participant’s
participation in the Plan before taking any action related to the Plan.
20.Country-Specific Provisions. The PSUs and the Shares subject to the PSUs
shall be subject to any special terms and conditions for the Participant’s
country set forth in the [Appendix]. Moreover, if the Participant relocates to
one of the countries included in the Appendix, the special terms and conditions
for such country will apply to the Participant, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. The Appendix constitutes part of
this Agreement.
21.Imposition of Other Requirements. This grant is subject to, and limited by,
all applicable laws and regulations and such approvals by any governmental
agencies or national securities exchanges, to the extent applicable, as may be
required. The Participant agrees that the Company shall have unilateral
authority to amend the Plan and this Agreement without the Participant’s consent
to the extent necessary to comply with securities or other laws applicable to
the issuance of Shares (including any state “blue sky” laws). The Company
reserves the right to impose other requirements on the Participant’s
participation in the Plan, on the PSUs and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require the Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
22.Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that the Participant may be subject to insider trading restrictions and/or
market
    9    



--------------------------------------------------------------------------------



abuse laws in applicable jurisdictions including, but not limited to, the United
States and, if different, the Participant’s country of residence, which may
affect his or her ability to acquire or sell Shares or rights to Shares (e.g.,
PSUs) under the Plan during such times as the Participant is considered to have
“inside information” regarding the Company (as defined by the laws in the
applicable jurisdictions). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. The Participant is responsible for
ensuring his or her compliance with any applicable restrictions and should speak
to his or her personal legal advisor on this matter.
23.Foreign Asset/Account Reporting; Exchange Controls. The Participant
acknowledges that, depending on his or her country of residence, the Participant
may be subject to foreign asset and/or account reporting requirements and/or
exchange controls as a result of the vesting and settlement of the PSUs, the
acquisition, holding and/or transfer of Shares or cash resulting from
participation in the Plan and/or the opening and maintaining of a brokerage or
bank account in connection with the Plan. For example, the Participant may be
required to report such assets, accounts, account balances and values and/or
related transactions to the tax or other authorities in his or her country. The
Participant may also be required to repatriate sale proceeds or other funds
received pursuant to the Plan to his or her country through a designated bank or
broker and/or within a certain time after receipt. The Participant is
responsible for ensuring compliance with any applicable requirements and should
speak to his or her personal legal advisor regarding these requirements.
24.No Secured Rights. The Participant’s right to payments under this Agreement
shall not constitute nor be treated as property or as a trust fund of any kind.
The Participant’s rights are limited exclusively to the right to receive Shares
as provided in the Agreement. The Participant shall not have any rights as an
owner of the Company with respect to any PSUs granted to Participant. All
benefits payable to the Participant shall be payable solely from the general
assets of the Company and no separate or special funds shall be established and
no segregation of assets shall be made to assure the payment of benefits to
Participant. The Participant’s rights shall be limited to those rights that are
specifically enumerated in the Agreement, and such rights shall be for all
purposes, unsecured contractual creditors’ rights against the Company only.
25.Binding Agreement; Assignment; Amendment. This Agreement shall inure to the
benefit of, be binding upon, and be enforceable by the Company and its
successors and assigns. The Participant shall not assign any part of this
Agreement without the prior express written consent of the Company, which
consent may not be unreasonably withheld, conditioned or delayed. The Committee
has the right to amend, alter, suspend, discontinue or cancel the PSUs,
prospectively or retroactively; provided that no such amendment shall materially
and adversely affect the Participant’s rights under this Agreement without the
Participant’s consent, except as provided in Sections 18 and 21 hereof and
Section 14 of the Plan.
26.Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.
    10    



--------------------------------------------------------------------------------



27.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument. Counterpart signature pages to this
Agreement transmitted by facsimile transmission, by electronic mail in portable
document format (.pdf), or by any other electronic means intended to preserve
the original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.
28.Further Assurances. Each party hereto shall do and perform (or shall cause to
be done and performed) all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as either party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the Plan and the consummation of the
transactions contemplated thereunder.
29.Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.
30.Confidentiality. The Participant agrees to keep strictly confidential and
not to disclose to any Person the fact that the Participant has been granted the
PSUs or any terms of this Agreement; provided, however, that the Participant may
disclose the fact that the Participant has been granted the PSUs and the terms
of this Agreement to the Participant’s attorney, accountant, spouse or those
employees of the Company or its Affiliates who are or will be involved in
administering and implementing this Agreement. The Participant specifically
acknowledges and agrees to the provisions of Section 10(h) of the Plan
(regarding confidentiality and other restrictive covenants).
31.Acknowledgement & Acceptance within 30 Days. This grant is subject
to acceptance, within 30 days of the Grant Date, by electronic acceptance
through the website of [●], the Company’s share plan administrator, or by signed
documents delivered to the Company. Failure to accept the PSUs within 30 days of
the Grant Date may result in cancellation of the PSUs.


[Remainder of Page Intentionally Left Blank]
    11    



--------------------------------------------------------------------------------





    By signing below, the Participant hereby acknowledges receipt of the PSUs
issued on the Grant Date indicated above, which have been issued under the terms
and conditions of the Plan and this Agreement.
WEATHERFORD INTERNATIONAL PLC
By:_________________________________
Name:_______________________________
Title:________________________________






Accepted by:
____________________________________
[Name of the Participant]
Date:________________________________
    12    

